DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because reference character “30” is used to refer to a “common vertical line” first in paragraph [0040] and throughout the specification, but also as “the common perpendicular” only once in [0040] (paragraphs as numbered in applicant’s pre-grant publication US 2019/0143146). 
The drawings are objected to because reference character “57” is used to refer to “WL input unit” in paragraph [0061] and Fig. 7B, but “WC input unit” in the Reference Signs List at the end of the document. 
  	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The disclosure is objected to because of minor informalities. Applicant is reminded to check both the specification and claims for grammatical and/or usage errors and to correct as appropriate. Applicant's cooperation in reviewing the disclosure to ensure that all text appears as intended is appreciated.
Claim Objections
Claims 2, 8, and 12 are objected to because of the following informalities: 
In claim 2, “the value representing the correlation is the length of a common vertical line corresponds to the shorted distance between at least two lines” should be corrected for grammatical clarity.
In claim 8, “detects a position of the tracking target based on a result of the weigh application” should be corrected to “weight”. 
In claim 12, “acquires plurality of values” should be corrected to “acquires a plurality of values.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a control unit” in claims 1 and 5-12, and “moving object tracking control apparatus” in claim 13.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 5-12 recite a “control unit” and claim 13 recites a “moving object tracking control apparatus” which invoke a means-plus-function interpretation under 35 U.S.C. 112(f) according to the analysis set forth above. A limitation invoking 35 U.S.C. 112(f) requires disclosure of the corresponding structure which is used in executing the claimed functions. Note that for computer-implemented limitations invoking 35 U.S.C. 112(f), the corresponding structure must include computer hardware programmed with the algorithm(s) for accomplishing each of the claimed functions, as required by MPEP § 2181(II)(B). The specification does not include a description of what the values or the weights associated with 35 U.S.C. 112(f) limitation(s) are, or how each is computed. Since the “unit” and “apparatus” are described exclusively in terms of the functions they perform without naming either a structure or a broad class of structures, the limitation fails to comply with the written description requirement.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “control unit” in claims 1 and 5-12, and “moving object tracking control apparatus” in claim 13 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A review of the specification shows that the disclosure is devoid of any structure that performs the function in the claim: the “control unit” is described exclusively in terms of the functions it performs first described in [0013] without naming either a structure or broad class of structures; the same is true for the “moving object tracking control apparatus” in [0036]. Note that for computer-implemented limitations invoking 35 U.S.C. 112(f), the corresponding structure must include computer hardware programmed with the algorithm(s) for accomplishing each of the claimed functions, as required by MPEP § 2181(II)(B). The specification does not include a description of what the values or the weights associated with 35 U.S.C. 112(f) limitation(s) are, or how each is computed. There is no description of what the values or the weights are, or how each is computed.
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 7 recites the limitation "a value representing the reliability of detection" in claim 7. It is unclear whether this is a new a new value that is different from the previously cited “value representing the accuracy of detection,” and how they differ from one another. The specification is silent as to a “value representing the reliability of detection”. Therefore, there is insufficient 
Claim 11 recites the limitation "the same candidate."  There is insufficient antecedent basis for this limitation in the claim. It is unclear what the candidate is the same as, and therefore renders the claim indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umekawa et al. (US 2015/0036793). The reference teaches a radiotherapy system for patient positioning and determining a positional relationship of a target for treatment radiation irradiation.
Umekawa teaches a radiation irradiating system (a radiotherapy system), comprising a radiation irradiating device configured to generate a radiation (“a treatment radiation irradiating device 8” in Figs. 1A-B); two or more pairs of X-ray fluoroscopic devices configured to capture fluoroscopic images of a tracking target, each pair including one X-ray measuring device and one X-ray generator (“X-ray imaging device 45 has two pairs of X-ray tubes 4 a and 4 b and X-ray detectors 5 a and 5 b…and take X-ray images from two directions” [0036]); and a display unit configured to display the fluoroscopic image (“patient positioning device 21 displays the the display unit displaying information about a correlation of positions of two or more candidates of the position of the tracking target acquired based on the fluoroscopic image, is considered functional language for intended use as it does not convey structural limitations. The display of the prior art is capable of displaying the information claimed without modification. Therefore the information intended for display is not given patentable weight. The claim does not recite any computer or equivalent which computes the information claimed, which would receive patentable weight.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Umekawa et al. (US 2015/0036793) in view of Miyamoto et al. (US 2015/0087881).
Regarding claim 1, Umekawa teaches a radiation irradiating system (a radiotherapy system) comprising a radiation irradiating device configured to generate a radiation (“a treatment radiation irradiating device 8” in Figs. 1A-B); two or more pairs of X-ray fluoroscopic devices configured to capture fluoroscopic images of a tracking target, each pair including one X-ray measuring device and one X-ray generator (“X-ray imaging device 45 has two pairs of X-ray tubes 4 a and 4 b and X-ray detectors 5 a and 5 b…and take X-ray images from two directions” ; and a control unit configured to control the radiation irradiating device (treatment radiation control device 15) and detect a position of the tracking target from the fluoroscopic images captured by the X-ray fluoroscopic devices (“The generated two images are transmitted to the target recognizing device 9” [0036] wherein “the treatment radiation control device determines on the basis of the position of the target recognized by the target recognizing device whether or not the position of the target…satisfies the treatment radiation irradiation condition” [0017]). Umekawa further teaches that the control unit calculates values indicating the accuracy of detection of candidates of a position of the tracking target by the functions of the “target recognizing device 9” in [0039] and the “treatment radiation irradiation determining device 10 [determining] whether or not the transmitted target position satisfies the preset treatment radiation irradiation condition” ([0041]). However, Umekawa does not explicitly teach the control unit calculating a value representing a correlation between the positions of the candidates from the fluoroscopic images acquired by the two or more X-ray fluoroscopic devices, nor the control unit detecting the position of the tracking target based on the value representing the accuracy of the detection and the value representing the correlation, and control the radiation to be irradiated onto the target based on the detected position of the tracking target (bolded text not taught). 
Miyamoto teaches a radiotherapy control apparatus and program for radiotherapy, which shares a technical field with Umekawa and the instant application. Miyamoto includes a “correlation maximizing unit 37,” a “projection line calculation unit 38,” an “inter-marker distance acquisition unit 42,” and a “marker position calculation unit 43.” In particular, “the correlation maximizing unit 37 first acquires equations of respective first projection lines linking the projected positions of the first time-series data with the focus position of the fluoroscopic 
Miyamoto also teaches the final element of claim 1, wherein the control unit detects the position of the tracking target based on the value representing the accuracy of the detection and the value representing the correlation, and control the radiation to be irradiated onto the target based on the detected position of the tracking target: “a marker position calculation unit adapted to calculate current positions of the respective markers based on the equations of the projection lines and the inter-marker distances; and a therapeutic radiation emission determination unit adapted to determine whether to emit therapeutic radiation based on the current positions of the respective markers” ([0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant application to have modified the system of the Umekawa with the teachings of Miyamoto to incorporate the inter-marker distance calculations for reducing “calculation errors in the estimated positions of the markers…by shifting the phase so as to maximize the correlation between the first and second time-series data” (Miyamoto [0098]) or first and second fluoroscopic image data as in Umekawa.

With respect to claim 2, Umekawa does not disclose any elements of the value representing the correlation is the length of a common vertical line correspond[ing] to the shorte[st] distance between at least two lines connecting the positions on the X-ray measuring devices corresponding to the position of the candidates on the fluoroscopic images to the X-ray generators. However, Miyamoto teaches that “the estimated marker position calculation unit 39 acquires equations of each first projection line and each second projection line from the projection line calculation unit 38 and calculates the midpoint of the common perpendicular line to each first projection line and each second projection line as the estimated position of the marker,” ([0070]) wherein “the shorter the common perpendicular line, the smaller the computational error in the estimated position” ([0057]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the radiotherapy system of Umekawa with the 

Regarding claim 3, the combination of Umekawa and Miyamoto as for claim 2 above does not preclude that the value representing the correlation is a distance between two or more lines connecting the positions on the X-ray measuring devices corresponding to the positions of the candidates on the fluoroscopic images and the X-ray generators, the distance on a common axis. The first and second pairs of X-ray tubes and X-ray detectors, 4 a/5a and 4 b/5 b may be oriented orthogonally to one another based on their attachment to the rotatable support device 7. Therefore, the resulting fluoroscopic images would share a common axis as described in [0096] and [0097] of the instant application. In this instance, the shortest common perpendicular and the shortest distance on the common axis would be equal to each other. 

Claim 4, defining the tracking target as any one of a marker for identifying the target, the target itself, and a high-density region, is taught by Umekawa in [0059], where “the target recognizing device 9 recognizes the target 2,…directly searches the target 2 from the images by the image recognition processing,” or “an alternate marker can be caused to enter the neighborhood of the target 2, and the target position may be estimated from the position of the alternate marker using this alternate marker” ([0059]).

the control unit irradiating the radiation when the position of the tracking target is within a range specified in advance: “The treatment radiation irradiation determining device 10 determines whether or not the transmitted target position satisfies the preset treatment radiation irradiation condition” wherein “the treatment radiation irradiation condition corresponds to an irradiation permission area for intercepting irradiation where the motion tracking treatment in the motion tracking treatment mode is for intercepting irradiation.” 

Regarding claim 6, Umekawa teaches a mode for detecting a position of the tracking target based on only the value representing the accuracy of the detection as cited above for claim 1 in [0039]. Further, Umekawa includes a mode switching device 25 “provided to change control of the X-ray imaging device 45 to the motion tracking treatment mode and the cone beam CT imaging mode” ([0037]). Umekawa does not teach switching between a first mode for detecting a position of the tracking based on the value representing the accuracy of the detection and the value representing the correlation. 
Miyamoto instead teaches the elements of the value representing the correlation as above for claim 1 (Miyamoto [0059], [0068], [0070], and [0074]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mode switching radiotherapy system of Umekawa with the inter-marker calculation of Miyamoto to provide a system requiring more precise target localizing and tracking to “reduce a radiation exposure dose inflicted on the patient by radiographic radiation used for fluoroscopic observation during radiotherapy” (Miyamoto [0012]). 

wherein the control unit compares a value representing the reliability of detection with a first predetermined value and outputs the comparison results to a display unit: “the patient positioning device 21 displays the cone beam CT image of the treatment state and the CT image of the treatment plan on a display screen. An operator (e.g., a doctor or a medical radiology technician) compares the positions of the target 2 projected in the respective images and confirms whether or not the positions of the target 2 coincide with each other.” Umekawa goes on to connect the CT image of the treatment plan in [0050] – [0051], “where the treatment radiation irradiation determining device 10 determines whether or not the transmitted three-dimensional position of the target 2 satisfies the preset treatment radiation irradiation condition, and transmits the result of its determination to the projection image selecting device 11,” after which, “projection image selecting device 11 discriminates each image determined to satisfy the treatment radiation irradiation condition and transmits it to the image reconstructing device 12. The image reconstructing device 12 reconstructs the transmitted images to generate a cone beam CT image. The generated cone beam CT image is transmitted to the patient positioning device 21.”

With regard to claim 11, when it is determined at the time of calculating the value representing the accuracy of the detection that the same candidate is selected, the control unit sets the position corresponding to an optimal value representing the accuracy of the detection as the position of the candidate of the tracking target is taught by Umekawa. As in paragraph [0044] for claim 7 above, “when the positions of the target 2 coincide with each other or the positional displacement thereof is small, the operator proceeds to the treatment irradiation.”

the control unit acquiring a plurality of values representing the accuracy of detection in [0056] where “upon the treatment plan, target positions are acquired along the locus L of the target 2 at predetermined time intervals from the start of imaging” and multiple “black circles in Fig. 5B are the acquired target positions.” The relationship between the treatment plan and the values representing accuracy of detected is demonstrated above for claim 7 ([0050]-[0051]). Umekawa does not disclose the control unit acquiring a plurality of values representing the correlation of the positions of the candidates from the acquired values representing the accuracy of the detections, nor the detection of the position of the tracking target based on the values representing the correlation. Instead, Miyamoto teaches the values representing the correlation via the inter-marker calculations as disclosed above for claim 1. As previously stated, the calculations of inter-marker distances from Miyamoto are capable of being applied to the fluoroscopic images acquired by Umekawa for determining the correlation between the multiple values representing the accuracy of detection.  Further, Miyamoto teaches the detection of the position of the tracking target based on the values representing the correlation by calculating “the current positions of markers implanted in a patient” [0012]. Miyamoto also qualifies that “a planned marker position may be set to a positions (such as a center of gravity) uniquely defined out of plural markers” ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have combined the teachings of Umekawa and Miyamoto for a radiotherapy system to acquire multiple values representing accuracy and the correlation, and to further rely on the correlation of the values representing the accuracy of detection in order to “reduce a radiation exposure dose inflicted on the patient by radiographic radiation used for fluoroscopic observation during radiotherapy” ([0012]).

Regarding claim 13, Umekawa teaches a moving object tracking system (“the position of the target recognized by the target recognizing device 9 satisfies a treatment radiation irradiation condition for motion tracking treatment” [0040]) comprising two or more pairs of X-ray fluoroscopic devices configured to capture fluoroscopic images of a tracking target, each pair including one X-ray measuring device and one X-ray generator (“X-ray imaging device 45 has two pairs of X-ray tubes 4 a and 4 b and X-ray detectors 5 a and 5 b…and take X-ray images from two directions” [0036]); and a moving object tracking control apparatus configured to detect a position of the tracking target form a fluoroscopic image photographed by the X-ray fluoroscope: “When the motion tracking treatment mode is selected by the mode switching device 25, the X-ray imaging device 45 performs X-ray imaging from two directions in a state in which the rotatable support device 7 is fixed, to thereby acquire X-ray fluoroscopic images of the subject 1,” whereafter “the target recognizing device 9 recognizes a target projection position from the two images transmitted from the X-ray imaging device 45” ([0045]). Umekawa further teaches that the moving object tracking control apparatus acquires a value representing the accuracy of detection of a candidate for the position of the tracking target by the functions of the “target recognizing device 9” in [0039] and the “treatment radiation irradiation determining device 10 [determining] whether or not the transmitted target position satisfies the preset treatment radiation irradiation condition” ([0041]).
However, Umekawa does not explicitly teach the moving object tracking control apparatus acquiring a value representing a correlation of the positions of the candidates from the fluoroscopic images respectively acquired by the two or more X-ray fluoroscopic devices, nor the moving object tracking control apparatus detecting the position of the tracking target based on the value representing the accuracy of the detection and the value representing the correlation (bolded text not taught). 
Miyamoto teaches a radiotherapy control apparatus and program for radiotherapy, which shares a technical field with Umekawa and the instant application. Miyamoto includes a “correlation maximizing unit 37,” a “projection line calculation unit 38,” an “inter-marker distance acquisition unit 42,” and a “marker position calculation unit 43.” In particular, “the correlation maximizing unit 37 first acquires equations of respective first projection lines linking the projected positions of the first time-series data with the focus position of the fluoroscopic imaging device 12 and respective equations of second projection lines linking the projected positions of the second time-series data with the focus position of the fluoroscopic imaging device 12 from the projection line calculation unit 38…and calculate[s] the lengths of respective common perpendicular lines to the first projection lines and second projection lines” ([0059]). Further, “using a template pattern matching process or the like, first the projection line calculation unit 38 identifies the projected positions of respective markers on the fluoroscopic image acquired by the fluoroscopic image acquisition unit 41”, whereafter “the projection line calculation unit 38 acquires the transformation matrix in a fluoroscopic direction…and calculates equations of respective projection lines linking together the respective projected positions with the focus position of the fluoroscopic imaging device 12, using the transformation matrix” ([0068]). The functioning of units 37 and 38 provide first and second time-series data and equations of first and second projection line calculations to “the estimated marker position calculation unit 39,” which “calculates the midpoint of the common perpendicular line to each first projection line and each second projection line as the estimated position of the marker” ([0070]). And finally, “the inter-marker distance acquisition unit 42 acquires the inter-marker 
Miyamoto also teaches the final element of claim 13, wherein the moving object tracking control apparatus detects the position of the tracking target based on the value representing the accuracy of the detection and the value representing the correlation: “a marker position calculation unit adapted to calculate current positions of the respective markers based on the equations of the projection lines and the inter-marker distances” ([0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant application to have modified the system of the Umekawa with the teachings of Miyamoto to incorporate the inter-marker distance calculations for reducing “calculation errors in the estimated positions of the markers…by shifting the phase so as to maximize the correlation between the first and second time-series data” (Miyamoto [0098]) or first and second fluoroscopic image data as in Umekawa.” 


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Umekawa and Miyamoto as applied to claim 1 above, and further in view of Suzuki et al. (US 2015/0065779).
Regarding claim 8, the modification of Umekawa teaches the radiation irradiating system of claim 1, but does not teach the control unit applying weights to the value representing the accuracy of the detection and the value representing the correlation and detecting a position of the tracking target based on a result of the [weight] application. 
the application of weights to the value representing the accuracy of the detection via “the representative point reference position information computation unit” 52, which “specifies a weight coefficient for each of the plurality of markers and generates the reference position information of the representative point based on the position information of the plurality of markers weighted by the weight coefficient, and the representative point position information computation unit generates the position information of the representative point based on the position information of the plurality of markers weighted by the weight coefficient” ([0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the radiotherapy system of Umekawa with the representative point reference position information computation unit of Suzuki to apply a similar weight coefficient to the value representing the correlation and for detecting the a tracking target position in order “to more simply detect the position of the specific portion 61 using a representative point to which a weight is assigned for each of the plurality of markers 62” (Suzuki [0100]).
With respect to claim 9, the modification of Umekawa teaches the radiation irradiating system of claim 8, wherein the control unit does not irradiate the radiation when a position corresponding to an optimal value representing the accuracy of the detection is not selected in that the operator does not proceed to the treatment radiation when “the cone beam CT image of the treatment state and the CT image of the treatment plan…do not coincide with each other,” 
The modification of Umekawa does not teach that the control unit does not irradiate the radiation when a position corresponding to an optimal value…as a result of the weight application. As above for claim 8, Suzuki teaches the application of a weight coefficient to each marker position. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the radiotherapy system of Umekawa with the representative point reference position information computation unit of Suzuki to apply a similar weight coefficient to the value representing the correlation and for detecting the a tracking target position at an optimal value. Specifically, “because the representative point can be computed by increasing the weight of the marker 62 having a displacement state which is similar to that of the specific portion 61, the state of the displacement of the representative point can be close to the state of the displacement of the specific portion 61. Thereby, it is possible to improve the accuracy of position detection of the specific portion 61” (Suzuki [0087]).

With respect to claim 10, the modification of Umekawa teaches the radiation irradiating system of claim 8, wherein when a position corresponding to an optimal value representing the accuracy of the detection is not selected as a result of the weight application with Umekawa further teaching that the control unit outputs an alert signal for warning regarding the value representing the accuracy of the detection on a display unit. The display screen in [0044] displays the cone beam CT image of the treatment state and the CT image of the treatment plan on a display screen” whereby “an operator (e.g., a doctor or a medical radiology technician) compares the positions of the target 2 projected in the respective images and confirms whether or alert signal for “when the minimized length of the common perpendicular line exceeds a predetermined threshold, the correlation maximizing unit 37 may notify the operator that the calculation error in the marker position is not permissible” (Miyamoto [0062]), which may be applied to the radiotherapy system of Umekawa. 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the radiotherapy system of Umekawa with notification of Miyamoto to provide a clear indication “the calculation error”  (Miyamoto [0062]) and to avoid proceeding with treatment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816.  The examiner can normally be reached on M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY HOEKSTRA can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/REMY C COOPER/Examiner, Art Unit 3793  

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793